On April 7, 1998, movant filed a motion to show cause why respondent should not be punished for contempt for failure or refusal, without just cause or just excuse, to obey the commands of the court to appear in response to the subpoena duces tecum issued by the Board of Commissioners on the Unauthorized Practice of Law and to produce the documents the production of which was ordered by the subpoena duces tecum. On April 17, 1998, respondent filed a response. Upon consideration thereof,
IT IS ORDERED by this court that the motion be, and is hereby, granted to the extent that respondent show cause by filing a written response with the Clerk of this court on or before twenty days from the date of this order why respondent should not be punished for contempt.
IT IS FURTHER ORDERED, sua sponte, that all documents filed with this court in this case shall meet the filing requirements set forth in the Rules of Practice of the Supreme Court of Ohio, including requirements as to form, number, and timeliness of filings.